Title: Enclosure II: Juan Nepomuceno de Quesada to James Seagrove, 6 August 1791
From: Quesada, Juan Nepomuceno de
To: Seagrove, James


IIJuan Nepomuceno de Quesada to James Seagrove

St. Augustine in Florida August 6th. 1791.

The following is a translation of Governor Quesada’s reply to the preceding.
The Governor of East Florida answers as follows to what has been proposed by James Seagrove Esquire (authorized for the purpose by a credential letter from his Excellency Thomas Jefferson, Secretary of State to the United States of America) regarding the negro Slaves, who may escape from said Nation to this Province.
Immediately on the receipt of the royal Schedule ordering that the freedom that used to be granted to runaway Negroes should cease, the necessary Proclamation was issued and the proper directions forwarded to the River St. Mary’s.

It is not for the present convenient that the deposit of such runaways should be at Amelia Island, I think that this Town is the securest and most proper place.
It remains at the option of the Gentleman Commissioner whether said runaways shall be employed in the public works (in which case nothing will be charged for their maintenance) or he appoint an attorney here to take charge of them, their labour, substance, and remitment to the owners, in any manner he may think proper; But if the aforesaid Commissioner wishes that the runaways should be kept in prison, without working, the owners must pay for the maintenance administered, and likewise allow a reasonable gratification to the soldiers or Sailors which Government, if required, will furnish to conduct them to the frontiers.
Every claimer must prove his property in the negroes reclaimed, either by a certificate of the Government, or by other documents, sufficiently proving his lawful right.
An order will be issued fixing a penalty on any inhabitant who will harbour a fugitive Slave.
There is no account of even a single Slave being in the Province, who fled from the United States, within the term that passed from the date of the royal Schedule in question to the promulgation of it in Florida; But even in case there were such fugitives, it is the opinion of Government, that they ought not to be restored, nor can it be agreed to without an express order from the King.

(signed) Juan Nepomuceno De Quesada

